Champlin, J.
On June 25 and 26, 1884, plaintiff consigned to William Pitchie, of Kalamazoo, Michigan, three car loads of bricks from Williams station on the line of defendant’s road. Pitchie was notified of the consignment, and refused to take the bricks, whereupon the agent at the shipping station was informed thereof, and requested to fur*523nisb instruction for tbe disposition of tbe bricks as soon as possible. The agent indorsed on tbe letter as follows: “ Mr. Dobbin, please give information on tbe above to me,” — and forwarded it to Mr. Dobbin. The next day, after he bad received this letter, Mr. Dobbin came to Kalamazoo, and went to tbe railroad freight office and saw Mr. Fulford, tbe defendant’s agent, who told him that he bad an order from Mr. Kitchie to let Mr. Doyle have tbe bricks, and plaintiff told him that was all right. Tbe order was not shown to him at this time. It was as follows:
“Kalamazoo, July 2, 1884.
“ M. G. B. JS.: I have no claim on them brick you have at the station from Williams crossing. Tou can let Mr. Doyle have them. W. Ritchie.”
On receiving this order defendant turned tbe bricks over to Mr. Doyle. Later, plaintiff demanded pay for these bricks of tbe consignee. He refused to pay, and thereupon plaintiff brought this suit to recover the value of the bricks from the defendant, for delivering them to the wrong person.
The circuit judge charged the jury that upon the foregoing facts, as matter of law, the company performed its duty upon the delivery of the bricks to Doyle upon the order of Ritchie, and that the plaintiff was not entitled to recover. The plaintiff insists that this charge is erroneous; that the order did not justify the delivery of the bricks to Doyle, because on its face it repudiated all claim to them. Rut the order on its face was sufficient authority for the company to deliver the bricks to Doyle. The statement that he had no claim upon them was not a refusal to receive tiiem, and the direction to let Doyle have them was a sufficient acceptance of them by the consignee to justify the delivery to Doyle. But, further than that, the plaintiff ratified the act upon being informed of the facts, and cannot now recede and claim a wrong delivery.
There is no error in the record and the judgment is affirmed.
The other Justices concurred.